J-S37013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXANDER FLORES                           :
                                               :
                       Appellant               :   No. 1916 EDA 2019

        Appeal from the Judgment of Sentence Entered January 31, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003501-2015


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                           Filed: November 19, 2020

        Appellant, Alexander Flores, appeals from the judgment of sentence

entered on January 31, 2019, following his convictions for first-degree murder,

conspiracy, firearms not to be carried without a license, carrying firearms in

public in Philadelphia, and possession of an instrument of crime.1 Following

careful review, we affirm the judgment of sentence.

        The trial court set forth the following factual recitation:

              The case was not uncomplicated. The allegations were that
        on the evening of December 15, 2011, a group of men, including
        [Appellant], were hanging out in a school parking lot on the corner
        of East Somerset Street and Coral Street in Philadelphia.
        [Appellant] was the boss of a drug organization to which the other
        men were connected. The conversation turned to who owed
        money to [Appellant]. The exchange ended with [Appellant]
        handing Randy Diaz a gun and ordering Diaz to kill Juan Modesto
        Cruz. Diaz in return, directed Christopher Martinez to drive him
____________________________________________


1   18 Pa.C.S. §§ 2502(a), 903, 6106(A)(1), 6108, and 907(a), respectively.
J-S37013-20


     around the block and when Diaz exited the vehicle for Martinez to
     wait for him, leaving the car in gear for a quick get away. Having
     spotted Cruz in the 2000 block of East Auburn Street, Diaz exited
     the vehicle, shot Cruz five times, killing him, and then jumped
     back in the car, fleeing the area with Martinez. Officer[s] Timothy
     Murphy and Toughill responded to a radio call concerning
     gunshots, finding Juan Cruz lying on the ground, suffering from
     multiple gunshots. Another responding patrol car scooped up Mr.
     Cruz and rushed him to the hospital. Twenty-eight days later,
     Cruz died of the gunshot wounds inflicted on December 11, 2011.
     Christopher Martinez testified that he had pled guilty to third
     degree murder in this case and what occurred on the night of
     December 11, 2011, implicating [Appellant] in the murder of
     December 11, 2011. Agnes Rios testified that she was the mother
     of Christopher Martinez and after he was arrested, she was
     sleeping in her own house when two men entered her bedroom,
     woke her up and told her she had to go outside, where she was
     confronted by [Appellant] who wanted a copy of the statement
     her son had given to the police.

Trial Court Opinion, 10/17/19, at 2-3.

     The trial court set forth the following procedural history as follows:

           [Appellant] was arrested on October 20, 2014, and charged
     with murder, conspiracy, violations of the Uniform Firearms Act
     and possessing an instrument of crime. [Appellant] was held for
     court on all of the charges following a preliminary hearing on April
     4, 2015. A jury trial commenced August 22, 2016 until August
     26th at which time, the sole prosecutor trying the case suffered a
     heart attack. Having continued the matter for a day to obtain
     medical confirmation of the attorney’s condition, the [c]ourt
     considered the available alternatives and then declared a mistrial.
     A motion to bar re-trial on double jeopardy grounds was filed on
     behalf of [Appellant] on April 16, 2017, and following a hearing on
     May 31, 2017, denied. Timely appeal was made to the Superior
     Court, who affirmed on May 17, 2018. Commonwealth v. Flores,
     1816 EDA 2017.

           A second jury trial commenced on January 28, 2019,
     returning a verdict of guilty of murder of the first degree, criminal
     conspiracy, carrying firearm without a license, carrying a firearm
     in public in Philadelphia and possessing [an] instrument of a crime
     on January 31, 2019. [Appellant] was sentenced that day to life

                                     -2-
J-S37013-20


      incarceration for the first degree murder charge and a concurrent
      sentence of ten to twenty years for criminal conspiracy as well as
      two to four years on each of the violations of the Uniform Firearms
      Act and possessing the instruments of a crime. Post-Sentencing
      Motions were timely filed and denied by operation of law on June
      3, 2019. On July 1, 2019, a notice of appeal was filed with the
      Superior Court.

Trial Court Opinion, 10/7/19, at 1-2. On July 23, 2019, the trial court ordered

Appellant to file a 1925(b) statement, and Appellant filed the same on July

25, 2019.

      Appellant presents the following question and subparts for our review:

      1. Did the lower court err in denying [Appellant’s] post-sentence
         motion challenging the weight of the evidence in light of:

      - The favorable treatment received by witness Christopher
        Martinez, his obvious motive to lie, and his admission that he
        had previously lied under oath.

      - The inconsistencies between the testimony of Commonwealth
        witnesses Christopher Martinez and Amanda Cooper as to:

                 whether [Appellant] gave the “greenlight” to Randy
                  Diaz and Christopher Martinez for the murder in
                  question
                 whether Christopher Martinez left alone in the car
                  used in the murder or whether he was accompanied
                  by Randy Diaz
                 whether the decedent owed money to [Appellant] or
                  Randy Diaz
                 whether [Appellant] was giving orders to anyone on
                  the day of the killing
                 whether [Appellant] handed a gun to Randy Diaz prior
                  to the killing

      - [Appellant’s] lack of flight following the killing

      - The inconsistencies between the testimony of Christopher
         Martinez and the testimony of Commonwealth expert, P.O.



                                       -3-
J-S37013-20


          Raymond Andrejczak, as to whether a Glock firearm was used
          in the killing?

Appellant’s Brief at 3.

       In support of his appeal, Appellant argues that the testimony of the

Commonwealth’s main witness was contradicted by the testimony of Amanda

Cooper2 (“Cooper”) and Officer Raymond Andrejczack. Specifically, Appellant

points to the fact that Cooper testified that she did not hear Appellant give the

“green light” to Diaz to murder the victim. Appellant’s Brief at 12. He further

points to Cooper’s testimony that Martinez left the parking lot alone, while

Diaz walked away. Id. Appellant also cites Cooper’s testimony that there was

dispute over money between Diaz and the victim. Id.

       Appellant discusses the conflict between the testimony of Martinez and

Officer Andrejczack, wherein Martinez testified that Appellant handed Diaz a

Glock firearm, but Officer Andrejczack testified that the fired cartridges found

at the crime scene and recovered at the decedent’s autopsy could not have

been fired by a Glock.        Appellant’s Brief at 12.   Appellant argues that the

inconsistencies are “particularly pertinent” given the fact that Martinez

entered into a plea agreement, hoped to avoid additional jail time for an

offense he committed while on house arrest, and admitted that he had



____________________________________________


2 Amanda Cooper was an associate of Appellant, as she grew up with him.
She was present on the corner of East Somerset and Coral Streets with
Appellant and the other individuals at the time of the shooting. N.T., 1/29/19,
at 109-112.

                                           -4-
J-S37013-20


previously lied under oath. Id. Finally, Appellant posits that the fact that

Appellant stayed in the area for ten minutes after the shooting is inconsistent

behavior for a person who just conspired to commit murder. Id. at 13. In

support of his argument that these “inconsistencies” required a finding that

the verdict was against the weight of the evidence, Appellant relies on

Commonwealth v. Karkaria, 625 A.2d 1167 (Pa. 1993), a case analyzing

the sufficiency of the evidence presented at trial, not weight of the evidence.

      Our standard and scope of review to a challenge to the weight of the

evidence is well established:

      A motion for new trial on the grounds that the verdict is contrary
      to the weight of the evidence, concedes that there is sufficient
      evidence to sustain the verdict. Thus, the trial court is under no
      obligation to view the evidence in the light most favorable to the
      verdict winner. An allegation that the verdict is against the weight
      of the evidence is addressed to the discretion of the trial court. A
      new trial should not be granted because of a mere conflict in the
      testimony or because the judge on the same facts would have
      arrived at a different conclusion. A trial judge must do more than
      reassess the credibility of the witnesses and allege that he would
      not have assented to the verdict if he were a juror. Trial judges,
      in reviewing a claim that the verdict is against the weight of the
      evidence do not sit as the thirteenth juror. Rather, the role of the
      trial judge is to determine that “notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is deny justice.”

Commonwealth v. Widmer, 744 A.2d 745, 751-752 (Pa. 2000) (citations

omitted).


      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings

                                     -5-
J-S37013-20


      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Id. at 753 (citations omitted).

      This court summarized the limits of discretion as follows:

      The term ‘discretion’ imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion, within the
      framework of the law, and is not exercised for the purpose of
      giving effect to the will of the judge. Discretion must be exercised
      on the foundation of reason, as opposed to prejudice, personal
      motivations, caprice or arbitrary actions. Discretion is abused
      when the course pursued represents not merely an error of
      judgment, but where the judgment is manifestly unreasonable or
      where the law is not applied or where the record shows that the
      action is a result of partiality, prejudice, bias or ill will.

Id. (citations omitted).

      In its opinion, the trial court found the following with regard to

Appellant’s weight-of-the-evidence claim:

            This court applied the appropriate standards when reviewing
      [Appellant’s] claim that the verdict was against the weight of the
      evidence. Having reviewed the entire record, including a thorough
      reading of the trial transcripts and admitted exhibits, this court
      concludes that the verdict was not so contrary to the evidence as
      to shock one’s sense of justice. The evidence was not so tenuous,
      vague and uncertain that the verdict shocks the conscience of the
      court. To the contrary, the evidence in this case was compelling
      and substantial, and strongly supported the verdict. The co-
      conspirator was completely credible and his testimony
      substantiated by the physical evidence presented as well as the
      testimony of an eyewitness, Amanda Cooper, and the intimidation
      evidence offered by Agnes Rios.

Trial Court Opinion, 10/7/19, at 5-6.


                                     -6-
J-S37013-20


      It is well established that when reviewing a claim that a verdict is

against the weight of the evidence, this Court will not substitute “our

judgment for that of the factfinder, as the jury ‘is free to believe all, none, or

some of the evidence and to determine the credibility of the witnesses.’”

Commonwealth v. Windslowe, 158 A.3d 698, 712 (Pa. Super. 2017).

Moreover, “[a] verdict is not contrary to the weight of the evidence because

of a conflict in testimony. . ..” Commonwealth v. Tharp, 830 A.2d 519, 528

(Pa. 2003). Indeed, to the extent that there were any inconsistencies in the

testimony, “the jury resolved the inconsistencies among the testimonies as it

saw fit and reached a verdict.” Commonwealth v. Horne, 89 A.3d 277,

286 (Pa. Super. 2014).          It is clear the jury chose to credit the

Commonwealth’s evidence, as it was allowed to do. Our independent review

of the record demonstrates that the trial court did not abuse its discretion

when it determined that the verdict was consistent with the weight of the

evidence and Appellant is due no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20



                                       -7-